significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug set ep pat company h family h company w ' this letter constitutes notice that your request of date for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been granted subject_to the following condition the company will make contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending december september and december respectively by september and this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december and to the for designing and it is a key supplier of of such complexity and precision producing complex can produce industries family h also owns and operates company h has a _and is only one of a handful of companies worldwide that company h is privately owned and operated by family h and it maintains the plan company h operates a foundry business specializing in premium- quality company w which is affiliated with company h due to common ownership and is in the 2uv447045 same control group as company h however company w does not maintain the plan company w exclusively produces the patterns and necessary tooling to form the into the required geometric shape in order to become part of the into which the necessary machining of final parts produced by company h and is capable of assembly work if required by the customer company h is particularly well-known for its assembly company w also provides alis industry as commercial air travel dropped significantly resulting the economic downturn after the terrorist attacks of date significantly affected the in reduced and cancelled orders for new aircraft and job losses of up to of the aerospace industry workforce company h’s workforce dropped from prior to date to sufferod decline of in the shipment of civilian circraft enc decline of in the shipment of military aircraft from to since company h’s sales are strongly correlated with civilian and military aircraft sales company h’s sales also suffered sales dropped from dollar_figure although lower revenues greater pricing pressure and productivity problems increased company h’s loss from dollar_figure during the same period an increase of net losses on operations improved slightly from dollar_figure in february adropof _adropof employees the industry also million in million in ito dollar_figure ito dollar_figure to dollar_figure revenues increased todollar_figure loss on operations ballooned to dollar_figure millionin an - anincrease of increase but the net ‘ j _ fo dollar_figure company h has also struggled with capital reinvestment because company h's net_worth has dropped from dollar_figure it is harder to find capital to reinvest in its highly technical business cash generation has been negative and company h’s assets are fully collateralized against its bank loans during company h’s primary creditor moved its credit to its workout division to adopt an exit strategy for company h’s debt a turnaround specialist was hired to assess company h’s operations and review strategic alternatives the specialist's findings resulted in the dismissal of company h’s president and chief operations officer general and administrative expenses were cut generating a monthly savings of dollar_figure the credit agreement with the primary creditor was renegotiated and extended allowing company h to make the necessary capital improvements to stay in business industry estimates are that while demand for military and civilian aircraft will remain flat for demand is firming and increases of are expected company h feels that management changes administrative cost-cutting capital reinvestment and improvement in the aerospace industry will allow it to begin funding the plan again in minimum_funding_standard for the plan_year ending december company h’s authorized representative has indicated that the quarterly payments for the as such company h has also requested a waiver of the however in in and and july plan_year were made on april the prospects for company h’s recovery appear solid but the plan only has a funded_current_liability_percentage of approximately hence the waiver for the plan_year ' has been granted subject_to the condition that the ending december minimum_funding requirement be met for the plan years ending december and december you agreed to these conditions in a letter dated july which was transmitted by facsimile if this condition is not satisfied the waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the pian is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that the establishment of another retirement_plan or any amendment to other retirement plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b - we have sent a copy of this letter to the manager ep classification in and to your authorized representative pursuant to a power_of_attorney form on file in this office if you require further assistance in this matter please contact sincerely yours sec_50 th ble e ann trichilo acting manager employee_plans actuarial group
